Citation Nr: 0117999	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  95-23 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958, from January 1959 to January 1967, and from 
May 1967 to August 1975.  His surviving spouse is the 
appellant in the present case.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).  The Montgomery, Alabama, RO certified 
the current appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction, and VA has met its initial 
duty to assist the appellant in developing the record.

2.  The veteran died in October 1994, at age 59, of a 
possible myocardial infarction, and an autopsy of his body 
was not performed.

3.  The veteran did not exhibit a cardiovascular disease in 
service or within one year of service discharge, and 
cardiovascular disease is not shown to be related to service 
or a service-connected disability by competent evidence.

4.  At the time of his death, the veteran was service-
connected for hemorrhoids, a head scar, anxiety neurosis with 
gastrointestinal disturbances, residuals of a fracture of the 
first four ribs on the left side, and residuals of an 
appendectomy, and all of these disabilities were rated as 
noncompensable.

5.  It is not shown that the veteran's service-connected 
disabilities were the immediate or underlying cause of, or 
were etiologically related to, the veteran's death, or that 
any such disability contributed, substantially or materially, 
to the veteran's death, nor has it been shown that the death 
of the veteran is in any other way causally related to 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1110, 1310 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duty to assist

VA has a duty to assist claimants in the development of facts 
relating to their claims for VA benefits.  In this regard, it 
is noted that there has been a significant change in the law 
during the pendency of this appeal:  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.

The above change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, even though the RO has not yet had the 
benefit of the explicit provisions of the VCAA, it is the 
Board's opinion that VA's duty to assist has been fulfilled.  
There is no issue as to substantial completeness of the 
appellant's application for VA benefits.  See VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  The RO has secured 
the veteran's service medical records, as well as copies of 
records reflecting medical treatment at the Martin Army 
Community Hospital in 1993 and 1994, including those records 
reflecting the veteran's terminal emergency medical treatment 
in October 1994.

Additionally, the appellant has submitted a substantially 
complete application for cause of death benefits to the RO, 
and she has been notified of the information that is 
necessary to substantiate her claim, including by the 
explanation of benefits provided to her by the RO when her 
application was denied in December 1994, as well as by the 
issuance of the May 1995 Statement of the Case, and a June 
1996 Supplemental Statement of the Case, in which the 
appellant was explicitly advised of the relevant laws and 
regulations, and of the reasons and bases for the denial of 
her claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).

Also, the appellant has responded to VA's communications by 
submitting additional evidence that is pertinent to this case 
(which has been reviewed by the RO), and by providing 
testimony at an RO hearing that was conducted in November 
1995.  There is no indication in the file of additional 
potentially relevant and available records that the RO has 
not requested.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A(b) and (c)).

The Board is thus satisfied that all evidence necessary for 
an equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction, and that VA has met its initial duty to assist 
the appellant in developing the record.

Applicable VA laws and regulations, and factual background

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).  

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  Further, where cardiovascular disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (2000).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2000).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for  consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would  not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  3.312(c)(4) (2000).

In the present case, the veteran's certificate of death shows 
that the veteran died in October 1994, at age 59, of a 
possible myocardial infarction.  No medical conditions 
leading to the immediate cause of death were listed, and an 
autopsy was not performed.  Records produced during the 
veteran's terminal emergency treatment in October 1994 reveal 
that the veteran suffered cardiac arrest and that, 
notwithstanding the efforts to resuscitate him, he passed 
away due to what was termed as a "possible myocardial 
infarction (underlying cause)."

At the time of his death, the veteran was service-connected 
for hemorrhoids, a head scar, anxiety neurosis with 
gastrointestinal disturbances, residuals of a fracture of the 
first four ribs on the left side, and residuals of an 
appendectomy, all of which were rated as noncompensable.  The 
veteran was not service-connected for any cardiovascular 
disability during his lifetime, nor did he ever seek to be 
service-connected for such a condition at any time after 
service.

A review of the veteran's service medical records reveals no 
evidence of the manifestation of a cardiovascular disability, 
and there is no competent evidence in the file showing that 
such a disability was manifested within the one-year period 
immediately following the veteran's separation from active 
military service in 1975, or at any time thereafter.

Medical records that are apparently from the Martin Army 
Community Hospital in Fort Benning, Georgia in 1993, reveal 
outpatient medical consultations for problems associated with 
the prostate and headaches.

In a statement marked as received at the RO in July 1995, the 
appellant indicated that the veteran had worked, while on 
active duty, on airplanes and helicopters that were used to 
spray herbicide agents in Vietnam, and that she believed that 
"[t]here may be a direct or indirect effect from this 
exposure to his untimely death at age 59."

At the November 1995 RO hearing, the appellant indicated that 
the veteran had never received medical treatment for a 
cardiovascular condition during his lifetime, and that, at 
the time of his death, he was not on medication for any 
problems associated with abnormal levels of blood pressure, 
cholesterol or triglycerides.  She also stated that the 
veteran had always been nervous and depressed, and that his 
medications included Tagamet and Pepcid, for his stomach 
problems.  She said that the veteran suffered the heart 
attack that led to his death while playing golf, and that he 
was taken from the golf course directly to the emergency room 
of the Martin Army Community Hospital in Fort Benning, 
Georgia, where he passed away.

In a November 1995 statement, the veteran's sister-in-law 
said that, during the six-year period immediately preceding 
death during which she knew the veteran, she became aware of 
his "numerous physical problems," which included problems 
with his legs, headaches, and skin.  She also stated that she 
believed that the veteran was exposed to Agent Orange during 
service, and that she felt that "the veteran's untimely 
death at age 59 [wa]s because of the cardiac condition caused 
by his exposure to these chemicals."  She further asserted 
the following:

He did have a lot of stomach problems and 
indigestion which also gave him pain in 
his chest.  I feel that the cardiac 
condition that he died from had been 
there for a long time but was somehow 
masked by all the gastrointestinal side 
effects that he suffered.  Bottom line I 
feel there is a causal effect from the 
exposure to "Agent Orange" to the 
condition that [the veteran] died.  
Hopefully the VA will see the connection 
and rate this case based on this 
connection.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant has also submitted a 
partial copy of an article titled Depression can spell 
serious dangers for patients, which in essence talks about 
the incidence of depression and mood disorders in the general 
population, and the higher mortality rate among those 
suffering from mood disorders because of their propensity to 
commit suicide.

The appellant has also submitted a copy of an airman 
performance report completed in October 1968, that confirms 
that the veteran worked repairing and fabricating aircraft 
parts, components and assemblies, during service, as well as 
a copy of a November 1993 handwritten statement from the 
veteran in which he appears to explain the problems that he 
was having at that time and the fact that he had become 
deeply depressed and could not figure out why he was feeling 
that way. 

In sum, the appellant essentially contends on appeal that she 
believes that the cause of the veteran's death should be 
service-connected because, even though the veteran was not 
service-connected for a cardiovascular disability, nor was he 
ever treated for cardiovascular problems during his lifetime, 
his constant depression since his military discharge in 1975 
"increased his [service-connected] anxiety [neurosis] to a 
point where his heart was [a]ffected."  She has also 
introduced, as noted earlier, an argument to the effect that 
she also believes that exposure to Agent Orange during 
service may have had something to do with the veteran's 
death.

Legal analysis

Regarding the suggestion that the veteran's death was related 
to Agent Orange exposure, the Board must observe that there 
has been no medical evidence presented to support that 
contention.  Likewise, there is no competent evidence showing 
that the veteran was diagnosed to have any of the diseases 
for which an association has been established with Agent 
Orange exposure.  Therefore, there is no basis in the record 
for concluding that service connection for the cause of the 
veteran's death should be established based on his exposure 
to Agent Orange.  See 38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§ 3.307, 3.309).   

Regarding any heart disease, as discussed above, the veteran 
did not exhibit a cardiovascular disease in service or within 
one year from his separation from active military service.  
He was never medically treated for a cardiovascular disease 
during his lifetime, and there is no competent evidence in 
the file supporting the appellant's contention to the effect 
that the cause of the veteran's death in 1994 was related to 
service or to a service-connected disability.

The Board is cognizant of the fact that the appellant seems 
to sincerely believe that the veteran's death is in some way 
causally related to service.  However, the two individuals 
who have expressed that particular opinion of causation, 
namely, the appellant and her sister, have not shown, nor 
claimed, that they are medical experts, competent to render 
medical opinions, and have not offered supporting competent 
evidence.  Their lay statements cannot serve to establish 
medical causation by themselves because they are not 
considered competent evidence.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Thus, a finding to the effect that the myocardial infarction 
that caused the veteran's death in October 1994 was causally 
related to service, or to at least one of his service-
connected disabilities, would be a product of mere 
speculation, which is specifically prohibited by regulation.  
See 38 C.F.R. § 3.312(a) (2000).

In sum, it is not shown that the veteran's service-connected 
disabilities were the immediate or underlying cause of, or 
were etiologically related to, the veteran's death, or that 
any such disability contributed, substantially or materially, 
to the veteran's death.  It also has not been shown that the 
death of the veteran is in any other way causally related to 
service.  

In view of the foregoing, the Board concludes that the 
criteria for entitlement to service connection for the cause 
of the veteran's death have not been met.





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 

